Citation Nr: 1126964	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in November 2010.  This transcript has been associated with the file.

Also at the November 2010 Board hearing, the Veteran testified that he was going to submit additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a follow up opinion from his private physician, an opinion from a VA physician, and scheduling a VA examination, if necessary.  The Veteran's private physician provided an opinion received by the AOJ in April 2011.  The Veteran underwent a VA examination in March 2011 and the Board notes that although the examiner was specifically requested to take Hensley v. Brown, 5 Vet. App. 155, (1993) into account, she still determined that the Veteran's tinnitus could not be related to service due to the claimed late onset.  The Board again notes that the Veteran's noise exposure has been conceded.  

Typically, there must be substantial compliance with the Board's remand directives or the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although there was not substantial compliance with the Board's remand directives by the AOJ, the Board is granting the claim of entitlement to service connection for tinnitus, and as such, any noncompliance will be considered harmless error.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for tinnitus, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has indicated that he believes his tinnitus should be service connected because it began shortly after exposure to noise while in-service.  See March 2008 claim.

In reviewing the service treatment records, the Board observes the Veteran was exposed to a loud noise when an aircraft next to him backfired in 1955.  A June 1957 service treatment record also indicated the Veteran was given radiation therapy in an attempt to relieve his hearing loss caused by the incident.  At his November 1957 separation examination it was also noted the Veteran had been transferred to a noise free area due to his ear problems.  His Report of Medical History also had the box checked for "ear trouble."  The Board also notes the Veteran is service-connected for right ear hearing loss.

Furthermore, even if the Veteran's service treatment records had no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran was afforded a VA examination in June 2007 where he reported he began to notice his tinnitus 2 or 3 years earlier.  A September 2007 VA addendum opinion stated that it was not likely the Veteran's tinnitus was related to noise exposure in the military, since he noticed it so long after separation from service.  

At his December 2009 VA examination the examiner did not ask the Veteran when his tinnitus began, but instead relied on the June 2007 examination report which stated it was noticeable 2 to 3 years earlier, or 2004.  As this was the same examiner from the June 2007 VA examination, her ultimate opinion was that the Veteran's tinnitus was not related to noise exposure on active duty since it started so long after separation from service.

At the Veteran's Board hearing in November 2010 he testified that he had been experiencing tinnitus in his ears for the previous 15 years.  The Veteran also testified that the ringing may have begun in-service, but that he did not pay attention to it until he was older.
The Veteran submitted a private statement from his physician received by the AOJ in April 2011.  The physician indicated that the Veteran had developed tinnitus shortly after the in-service noise exposure.  The physician determined it was more likely than not that the Veteran's tinnitus was related to service.

A March 2011 statement by the Veteran's private audiologist, who has treated him since 2007, also stated that she believed his tinnitus was the direct result of noise exposure in-service.  

The Veteran was afforded another VA examination in March 2011.  The examiner determined the Veteran's tinnitus was not related to service because the onset of it was many years after separation from service.  

At the very least, the Board finds the evidence is in relative equipoise.  While the VA opinions state that the late onset of the Veteran's tinnitus show it cannot be related to service, the Board has pointed out that although the Veteran was not diagnosed with the disability at separation from service, he is not precluded from submitting evidence that a current disability is causally related to service.  See Hensley, supra.  Furthermore, two private medical opinions have linked the Veteran's tinnitus to in-service noise exposure.  The Veteran has also stated he does not know the exact onset date and that he began to notice it later in life.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


